742 N.W.2d 442 (2007)
In re Petition for DISCIPLINARY ACTION AGAINST Timothy Michael BLOCK, a Minnesota Attorney, Registration No. 317950.
No. A07-1867.
Supreme Court of Minnesota.
December 20, 2007.

ORDER
HELEN M. MEYER, Associate Justice.
On October 17, 2007, this court suspended respondent Timothy Michael Block from the practice of law for a period of 60 days. Respondent has filed an affidavit stating that he has fully complied with the terms of the suspension order, except for successful completion of the professional responsibility portion of the state bar examination, and requests reinstatement. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Timothy Michael Block is conditionally reinstated to the practice of law in the State of Minnesota, subject to his successful completion of the professional responsibility portion of the state bar examination within one year of the October 17, 2007, suspension order.